DETAILED ACTION

Notice of Pre-AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

IDS
 	The IDS document(s) filed on December 9, 2019, March 9, 2020, June 26, 2020, February 3, 2021, and November 4, 2021 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The specification is objected to because it lacks antecedent basis for the limitations “a first layer over the top surface of the first source or drain region, the first layer comprising silicon, germanium and titanium . . . a second layer over the top surface of the second source or drain region, the second layer comprising silicon, germanium and titanium” (claims 2 and 9); “a first layer above the fin and proximate to the first dielectric spacer, the first layer comprising silicon, germanium and titanium . . . a second layer above the fin and proximate the second dielectric spacer, the second layer comprising silicon, germanium and titanium” (claim 15).  

Drawing Objections
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first layer over the top surface of the first source or drain region, the first layer comprising silicon, germanium and titanium . . . a second layer over the top surface of the second source or drain region, the second layer comprising silicon, germanium and titanium” (claims 1 and 9); “a first layer above the fin and proximate to the first dielectric spacer, the first layer comprising silicon, germanium and titanium . . . a second layer above the fin and proximate the second dielectric spacer, the second layer comprising silicon, germanium and titanium” (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corresponding FIG. 4 fails to show the first layer and second layer as recited in claims 1 and 9.  Corresponding FIG. 4 fails to show a first layer above the fin and a second layer above the fin as recited in claim 15.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

 Claim Rejections – 35 U.S.C. § 112 (pre-AIA ), 2nd ¶
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claims 2-21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
	
	
 	As to claims 2 and 9, it is unclear how a first layer and a second layer are formed over the top surface of the first source or drain region, when corresponding FIG. 4 shows no such layers.  Is Applicant referring to the source or drain contacts of paragraph [0047] of the published specification?

 	As to claim 15, it is unclear how a first layer and a second layer are formed above the fin when corresponding FIG. 4 shows no such layers.  Furthermore, if Applicant is referring to source or drain contacts of paragraph [0047] then the contacts are not disclosed as being formed above the fin. 



Non-Statutory Obviousness Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 2 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7 of Glass et al. (U.S. Patent No. 10,700,178 B2), hereafter “Glass”, in view of Yeh et al. (U.S. Patent Publication No. 2011/0068407 A1), as cited in the IDS and hereafter “Yeh”.

Claims of the instant application
Claims of Glass and obviousness reasoning by Yeh
2
1, 2
However, Glass is silent as to a portion of the first source or drain region beneath the first dielectric spacer and a portion of the second source or drain region beneath the second dielectric spacer.  On the other hand, Yeh teaches respective source and drain See Yeh, FIG. 6, ¶¶ [0021]-[0023].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the source/drain structure as taught by Yeh in order to form a more compact structure. 

6, 7

However, Glass is silent as to a portion of the first source or drain region beneath the first dielectric spacer and a portion of the second source or drain region beneath the second dielectric spacer.  On the other hand, Yeh teaches respective source and drain regions formed beneath dielectric spacers.  See Yeh, FIG. 6, ¶¶ [0021]-[0023].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the source/drain structure as taught by Yeh in order to form a more compact structure.



Prior Art Not Relied Upon
 	The following prior art is not relied upon but is made of record:
Murthy et al. (U.S. Patent Publication No. 2011/0147828 A1), however Murthy does not teach the germanium concentration graded to a concentration in excess of 50% nor first and second layers comprising silicon, germanium and titanium.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 



/SUBERR L CHI/Primary Examiner, Art Unit 2829